Case 1:21-cv-07484-PAE Document6 Filed 09/10/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HONEYWELL SAFETY PRODUCTS USA, INC,,

Plaintiffs, 21 Civ. 7484 (PAE)
-Y-
ORDER
STUDEBAKER DEFENSE GROUP LLC,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

Plaintiff brings this action against Studebaker Defense Group LLC, invoking
subject matter jurisdiction by reason of diversity of citizenship, 28 U.S.C. § 1332. If Studebaker
Defense Group LLC is, indeed, a limited liability company, as its name would imply, then the
complaint must allege the citizenship of natural persons who are members of the limited liability
company and the place of incorporation and principal place of business of any corporate entities
who are members of the limited liability company. By September 24, 2021, plaintiff shall amend
its pleading to allege the citizenship of each constituent person or entity. See Handelsman v.
Bedford Village Associates Ltd. Partnership, 213 F.3d 48, 51-52 (2d Cir. 2000), citing Cosgrove
v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998); Strother v. Harte, 171 F. Supp. 2d 203, 205
(S.D.N.Y. 2001) (“For purposes of diversity jurisdiction, a limited liability company has the
citizenship of each of its members.”’). If plaintiff is unable to amend by the foregoing date to
truthfully allege complete diversity based upon the citizenship of each constituent person or

entity of the LLC, then the complaint will be dismissed for lack of subject matter jurisdiction.
Case 1:21-cv-07484-PAE Document 6 : Filed 09/10/21 Page 2 of 2

SO ORDERED. P ul i Craton

 

Paul A. Engelmayer” ;
United States District Judge

4

Dated: September 10, 2021
New York, New York
